DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.  Claims 1, 7 - 8, and 14 - 15 are amended.


Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Demant et al., (US PUB 2017/0060878 hereinafter Demant) in view of Schlarb et al., (US PUB 2014/0032441 hereinafter Schlarb).
Demant reference was cited in previous office action.

As to claim 1, Demant teaches computer-implemented method, comprising: 
selecting a computing component (“…the custom field specifying a business context” para. 0002) and (“…service requestor to specify technical details of a custom field (e.g., business context…” para. 0022) from a plurality of computing components (“…a plurality of contexts 122-1-122-N” para. 0018) for communicatively coupling the computing component to a computing system (“…The method determines the extension logic associated with the business context in the backend database system. Further, the method uses the extension logic to extend the database table with the custom field, extend the business logic to handle transactions for the custom field in the backend system, and extend the application programming interface ; 
identifying one or more application programming interfaces (“…an application programming interface to the application” para. 0004) and (“Once the request for the custom field is received, the back-end software system adds the custom field extension to the application during runtime…” para. 0015) and for communicatively coupling the selected computing component to the computing system (“…The important part of custom field UI 126 is associating business contexts with this extension field at 402. This allows custom field processor 128 to determine where to extend the application in back-end 104” para. 0040), the one or more application programming interface drivers (“extensibility APIs” para. 0024, 26, 36 – and 37) having a control component (“…The field extensibility is explicitly prepared in the application. For example, database tables 124 and data dictionary (DDIC) structures include "extension_include" logic at 116-4. A data dictionary is a collection of descriptions of the data objects or items in a data model. An extension include may be an empty DDIC structure, which is an anchor point for extensions….” Para. 0023 – 0024), the control component is configured to determine one or more determined required application programming interfaces for coupling the selected computing component with at least one bounded context of the computing system (“…the API adds extension fields from the underlying type definition to the metadata, set properties of the extension field, and defines new entities when the value help is involved. The custom field is only exposed where it is explicitly decided in the where-used definition to make it available to the Odata service. Therefore, the extensibility API ;
determining, based on the identified one or more application programming interfaces, one or more required application programming interfaces for communicatively coupling the selected computing component to the computing system (“…To be able to add the custom field to the user interface in the application during runtime, previously, various extension logic was added to the software system at different levels to allow the custom field to be dynamically added to the user interface during runtime. For example, as will be discussed below, extension logic is added to specific open data protocol (Odata) services, the business logic, the core data services (CDS), and also the database tables. This extension logic is leveraged to add the custom field to the software system” para. 0015) and (“Similar to the business logic and CDS views, Odata services are explicitly enabled for extensibility via extension logic 116-1. Specific Odata services 114 can be extended to handle the extension of the Odata services, which can prepare the data model for extensibility, enable the external meta model for extensibility, and call the APIs provided by the extensibility….” para. 0036 - 0037); 
identifying one or more application programming interface drivers (“…send and receive information through the network interface 604 across a local network 620, an Intranet, or the Internet 630…” para. 0055) corresponding to the one or more required application programming interfaces (“The extension logic is stored with respect to a database table, business logic to handle transactions in the backend system, and an application programming interface to the application…” para. 0002) and , 
communicatively coupling, using the identified one or more application programming interface drivers, the selected computing component with the computing system and activating the selected component for operation with the computing system (“These contexts 122 can be extended and extension logic 116-2 is provided to allow these contexts to be extended with a custom field…” para. 0018 and 0040).
Demant does not but Schlarb teaches
the one or more application programming interface drivers having a control component, the control component is configured to determine a version of the one or more determined required application programming interfaces (“…Periodically, the business organization can update its core product, such as by offering a new version of the existing core product and/or replacing the old core product with the new core product, where the updated and/or new core product can be designed to work with existing business process applications and/or add-ons that may have been created by the business organization and/or its partners and/or are being used by the customers…” para. 0024) for coupling the selected computing component with at least one bounded context of the computing system, the at least one bounded context including at least one active mandatory web service and including the at least one active mandatory web service (“…a sales model business object, an accounting model business object…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Demant and MacLeod by adopt the teachings of Schlarb because Schlarb would provide core necessary for a web service to provide services for a business (para. 0023 – 0024).  
 
As to claim 2, Demant modified by Schlarb teaches the method according to claim 1, Demant teaches wherein the computing system includes a plurality of bounded contexts (“…the custom field specifying a business context” para. 0002) and (“…service requestor to specify technical details of a custom field (e.g., business context…” para. 0022).
  
As to claim 3, Demant modified by Schlarb teaches the method according to claim 2, Demant teaches wherein the selected computing component (“…the custom field specifying a business context in which the custom field is associated…” para. 0003) is communicatively coupled with one or more bounded context in the plurality of bounded contexts (“Custom field UI 126 allows a service requestor to specify technical details of a custom field (e.g., business context, label, type, length, etc.) and also provides a where-used list. The where-used list is based on an extensibility registry 132 that identifies all Odata services, business contexts…” para. 0022).
  
As to claim 4, Demant modified by Schlarb teaches the method according to claim 1, Demant teaches further comprising:
determining, based on the identified one or more application programming interfaces, one or more optional application programming interfaces for communicatively coupling the selected computing component to the computing system (“…To be able to add the custom field to the user interface in the application during runtime, previously, various extension logic was added to the software system at different levels to allow the custom field to be dynamically added to the user interface during runtime. For example, as will be discussed below, extension logic is added to specific open data protocol (Odata) services, the business logic, the core data services (CDS), and also the database tables. This extension logic is leveraged to add the custom field to the software system” para. 0015) and (“Similar to the business logic and CDS views, Odata services are explicitly enabled for extensibility via extension logic 116-1. Specific Odata services 114 can be extended to handle the extension of the Odata services, which can prepare the data model for extensibility, enable the external meta model for extensibility, and call the APIs provided by the extensibility….” para. 0036); 
identifying one or more application programming interface drivers corresponding to the one or more optional application programming interfaces (“The extension logic is stored with respect to a database table, business logic to handle transactions in the backend system, and an application programming interface to the application…” para. 0002) and (“…determining the extension logic associated with the business context in the backend database system; and using the extension logic to ; and 
communicatively coupling, using the identified one or more application programming interface drivers corresponding to the one or more required application programming interfaces and the one or more optional application programming interfaces, the selected computing component with the computing system and activating the selected component for operation with the computing system (“These contexts 122 can be extended and extension logic 116-2 is provided to allow these contexts to be extended with a custom field…” para. 0018 and 0040).  

As to claim 5, Demant modified by Schlarb teaches the method according to claim 1, Demant teaches wherein the computing system includes a computing system application programming interface configured to be communicatively coupled to the identified one or more application programming interfaces (“…Odata services provide application programming interfaces (APIs) that allow user interface 106 to provide queries to Odata service layer 111…” para. 0017).  

As to claim 6, Demant modified by Schlarb teaches the method according to claim 1, Demant teaches wherein the one or more application programming interfaces are identified based on at least one of the following: an operating system of the selected component, an operating system of the computing system, and any combination thereof (“…Odata services are explicitly enabled for extensibility via extension logic 116-1. Specific Odata services 114 can be extended to handle the extension of the Odata services, which can prepare the data model for extensibility, enable the external meta model for extensibility, and call the APIs provided by the extensibility…” para. 0036 - 0037).
  
As to claim 7, Demant modified by Schlarb teaches the method according to claim 1, Demant teaches wherein the computing system is an enterprise resource computing system (“…the application may include enterprise resource management software that is implemented by the software system and offered by a service provider” para. 0016).
Demant does not but Schlarb teaches
wherein the at least one bounded context includes an internal bounded context of the enterprise resource computing system; the at least one bounded context having an internal application programming interface for connecting to the one or more determined required application programming interfaces (“…a sales model business object, an accounting model business object…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Demant and MacLeod by adopt the teachings of Schlarb because Schlarb would provide core necessary for a web service to provide services for a business (para. 0023 – 0024).  

 
As to claim 8, this is a system claim of claim 1.  Further, Demant teaches at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor (“…one or more computer processors; and a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors” para. 0014), cause the at least one programmable processor to perform operations of claim 1.

As to claims 9 – 14, see rejection for claims 2 – 7 above respectively.

As to claim 15, this is a product claim of claim 8.  See rejection for claim 8 above.
As to claims 16 – 20, see rejection for claims 9 – 13 above respectively.

Response to Arguments

35 USC § 103 (pages 9 – 11).
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demant and Schalarb.

Applicant argued that “However, Demant, MacLeod, and/or their combination fail to disclose "identifying one or more application programming interface drivers corresponding to the one or more required application programming interfaces, the one or more application programming interface drivers having a control component, the control component is configured to determine a version of the one or more determined required application programming interfaces for coupling the selected computing component with at least one bounded context of the computing system, the at least one bounded context including at least one active mandatory web service," and "communicatively coupling, using the identified one or more application programming interface drivers, the selected computing component with the computing system, including the at least one active mandatory web service, and activating the selected component for operation with the computing system," as recited in the amended claim 1. In contrast, as previously stated, Demant is silent with regard to use of control plane components of application programming interface drivers for the purposes of determining correct versions of web application programming interfaces (APIs) and corresponding drivers for connecting different computing systems and selected computing components. Further, Demant is also silent with regard to indicating that the bounded contexts include active mandatory web services that are connected using the identified API drivers” (page of remark).
In response,
Examiner cited more details of one or more application programming interface drivers (para. 0055 as network driver provide communications to all services).  


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
URIBE-ETXEBARRIA JIMENEZ, (US PUB 2013/0204993), discloses a method of integrating of remote services (title, abstract, and figures 1 – 4).
Beatty, (US PUB 2016/0125449), discloses a method of extensible point-of-sale platforms and associated method between front-end and back-end system (title, abstract, and figures 1 – 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194